

116 HR 4831 IH: National Fish and Wildlife Foundation Reauthorization Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4831IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mrs. Dingell (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize and amend the National Fish and Wildlife Foundation Establishment Act.
	
 1.Short titleThis Act may be cited as the National Fish and Wildlife Foundation Reauthorization Act of 2019. 2.National Fish and Wildlife Foundation Establishment Act (a)Board of directors of Foundation (1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)— (i)by striking paragraph (2) and inserting the following:
							
 (2)In generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.; and
 (ii)by striking paragraph (3) and inserting the following:  (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.; and
 (B)in subsection (g)(2)— (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
							
 (A)In generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
							
 (B)Executive DirectorThe Foundation shall have an Executive Director who shall be— (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation.. (2)Conforming amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
 (b)Rights and obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)— (A)by striking (c) Powers.—To carry out its purposes under and inserting the following:
						
							(c)Powers
 (1)In generalTo carry out the purposes described in; (B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;
 (C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at one or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D); (E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking and at the end;
 (F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:  (K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (L)to do acts necessary to carry out the purposes of the Foundation.; and (G)by striking the undesignated matter at the end and inserting the following:
						
							(2)Treatment of real property
 (A)In generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
 (B)Encumbered real propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (3)Savings clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.; 
 (2)by striking subsections (f) and (g); and (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
 (c)Authorization of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2020 through 2024—
 (A)$15,000,000 to the Secretary of the Interior; (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.; (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:  (1)Amounts from Federal agencies (A)In generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
 (C)Management feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)— (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:  (3)Administration of amounts (A)In generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and 
 (3)by adding at the end the following:  (d)Use of gifts, devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
 (d)Limitation on authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
			